Citation Nr: 0512724	
Decision Date: 05/10/05    Archive Date: 05/25/05

DOCKET NO.  02-01 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  The propriety of an initial 10 percent evaluation for 
degenerative disc disease at L2-L3.  
 
2.  The propriety of an initial 20 percent evaluation for 
benign prostatic hypertrophy (BPH).  

3.  The propriety of an initial 10 percent evaluation for 
reflex sympathetic dystrophy (RSD), right upper extremity 
with lateral epicondylitis (major).  

4.  Entitlement to service connection for disability 
manifested by fatigue, claimed on a direct basis.  


REPRESENTATION

Appellant represented by:	Army and Navy Union, USA



ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran retired from military service in August 2000, 
after serving over 20 years on active duty.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  The veteran 
subsequently perfected this appeal.  

The veteran also perfected an appeal with regard to the 
following issues: whether new and material evidence had been 
submitted sufficient to reopen a claim of entitlement to 
service connection for migraine; and entitlement to service 
connection for nerve root irritation of the cervical and 
thoracic spine.  In October 2004, the RO granted service 
connection for migraine headaches, degenerative disc disease 
of the cervical spine at C4-C5, and degenerative disc disease 
of the thoracic spine at T10-T11.  As service connection has 
been granted, these issues are no longer before the Board.  

In August 2003, the RO issued a statement of the case (SOC) 
regarding entitlement to service connection for residuals of 
an insect bite.  A review of the claims folder indicates that 
this issue was not perfected for appeal.  As such, it is not 
for consideration by the Board.  

In September 2003, the RO issued a rating decision addressing 
entitlement to service connection for muscle and joint pain, 
sleep disturbance, vascular headaches, fatigue, 
diarrhea/abdominal pain, and osteoarthritis, all claimed as 
due to undiagnosed illness.  On review, these issues were not 
perfected for appeal and consequently, they are also not for 
consideration by the Board.  

In August 2001, the RO denied service connection for fatigue 
on a direct basis and the veteran subsequently perfected an 
appeal of this issue.  In September 2003, the RO denied 
service connection for fatigue claimed as due to undiagnosed 
illness.  The veteran did not perfect an appeal of this 
issue.  In adjudicating a claim for service connection, the 
Board typically considers all theories of entitlement.  See 
generally Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000) 
(Once a veteran has properly made out a well-grounded claim 
for a current disability as a result of a specific in-service 
occurrence or aggravation of a disease or injury, VA's duty 
to assist attaches to the investigation of all possible in-
service causes of that current disability, including those 
unknown to the veteran).  In this situation, however, the RO 
adjudicated the various theories of entitlement separately 
and the veteran did not appeal the denial based on 
undiagnosed illness.  Consequently, the Board will limit its 
discussion and will not consider service connection for 
fatigue based on undiagnosed illness.  

In March 2005, the Board sent a letter to the veteran's 
representative asking if they wished to review the case and 
file a written presentation or brief.  The Board advised that 
if a response was not received within 30 days, it would 
assume that they did not desire to review the case and 
appellate review would resume.  No response was received and 
therefore, the Board will proceed with consideration of the 
issues currently before it.  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal.  

2.  The veteran's service-connected low back disability 
(degenerative disc disease at L2-L3) is manifested by 
magnetic resonance imaging (MRI) findings of loss of the 
normal lumbar lordosis with posterior and anterior diffuse 
broad based disc bulges at the L2-3 level causing mild spinal 
canal and neuroforaminal narrowing.  There was no definite 
evidence of herniated nucleus pulposus (HNP).  

3.  For the period prior to September 23, 2002, the veteran's 
degenerative disc disease at L2-L3 was productive of no more 
than slight limitation of motion of the lumbar spine.  There 
was no evidence of moderate recurring attacks of 
intervertebral disc syndrome (IDS), or lumbosacral strain 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  

4.  For the period from September 23, 2002 to September 25, 
2003, there was no evidence of incapacitating episodes or 
chronic neurologic manifestations resulting from degenerative 
disc disease at L2-L3.  

5.  For the period beginning September 26, 2003, there is no 
evidence of forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  There was also no 
evidence of incapacitating episodes or objective neurologic 
abnormalities associated with degenerative disc disease at 
L2-L3.  

6.  The veteran's service-connected BPH is manifested by 
predominant complaints of voiding dysfunction to include 
difficulty voiding, slow stream, pain with voiding, and 
nocturia times three.  There is no evidence of urine leakage 
requiring the wearing of absorbent material that must be 
changed two to four times per day; daytime voiding interval 
less than one hour, or awakening to void five or more times 
per night; or urinary retention requiring intermittent or 
continuous catheterization.
 
7.  Resolving reasonable doubt in the veteran's favor, the 
disability associated with his RSD, right upper extremity 
with lateral epicondylitis (major), more nearly approximates 
severe incomplete paralysis of the musculocutaneous nerve.  

8.  Objective evidence of record does not show that the 
veteran's service-connected degenerative disc disease at L2-
L3, BPH, and/or RSD require frequent hospitalizations or 
cause a marked interference with employment beyond that 
contemplated in the schedular standards.  

9.  The preponderance of the evidence is against a finding 
that the veteran currently has a diagnosed disability 
manifested by fatigue.  


CONCLUSIONS OF LAW

1.  For the period prior to September 23, 2002, the criteria 
for an evaluation greater than 10 percent for degenerative 
disc disease at L2-L3 are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(b), 4.3, 4.7, 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (2002).  

2.  For the period from September 23, 2002 to September 25, 
2003, the criteria for an evaluation greater than 10 percent 
for degenerative disc disease at L2-L3 are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b), 4.3, 
4.7, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2003).

3.  For the period beginning September 26, 2003, the criteria 
for an evaluation greater than 10 percent for degenerative 
disc disease at L2-L3 are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(b), 4.3, 4.7, 4.71a, Diagnostic 
Codes 5242, 5243 (2004); 38 C.F.R. § 4.71a, Diagnostic Codes 
5292, 5293, 5295 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002).  

4.  The criteria for an initial evaluation greater than 20 
percent for BPH are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321(b), 4.3, 4.7, 4.115a, 4.115(b), Diagnostic 
Code 7527 (2004).  

5.  The criteria for an initial 20 percent evaluation, and no 
more, for RSD, right upper extremity with lateral 
epicondylitis (major), are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(b), 4.3, 4.7, 4.124a, Diagnostic 
Code 8517 (2004).  

6.  A disability manifested by fatigue was not incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

Letters dated in August 2003 and January 2004 notified the 
veteran of his and VA's respective obligations with regard to 
obtaining evidence.  Specifically, that VA was responsible 
for obtaining relevant records from any Federal agency and 
that VA would make reasonable efforts to obtain relevant 
records not held by a Federal agency.  He was further 
informed that he must provide enough information so that VA 
could request identified records and that it was his 
responsibility to make sure that VA received all requested 
records that were not in the possession of a Federal 
department or agency.  The veteran was also requested to let 
VA know if there was any other evidence or information that 
he thought would support his claim and he was advised that he 
could send any additional information or evidence to the RO.  

The foregoing letters notified the veteran of the evidence 
necessary to substantiate a claim for service connection.  
The November 2001 SOC and October 2004 supplemental statement 
of the case (SSOC) collectively notified the veteran of the 
laws and regulations pertaining to his claims for service 
connection and for increased evaluations, and also informed 
him of the evidence of record, of the adjudicative actions 
taken, and of the reasons and bases for the decision.  

These documents also notified the veteran of the evidence 
necessary to substantiate his claims for increased 
evaluations.  The October 2004 SSOC notified the veteran of 
all applicable rating criteria pertaining to the evaluation 
of his low back disability and specifically set forth the 
amended criteria effective September 23, 2002 and September 
26, 2003.  The veteran was informed that under the former 
criteria, a higher evaluation of 20 percent was not warranted 
unless there were recurring attacks of moderate IDS, or 
moderate limitation of motion of the spine and that in the 
absence of these findings, the 10 percent evaluation was 
confirmed and continued.  He was advised that under the 
criteria effective September 23, 2002 he would be evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months, or on chronic orthopedic and neurologic 
manifestations.  He was advised that the evidence showed no 
incapacitating episodes during the past 12 months and that 
there was no objective evidence of chronic neurological 
symptoms.  He was further advised that under the rating 
criteria effective September 26, 2003, a higher evaluation of 
20 percent was not assigned unless there were incapacitating 
episodes having a total duration of at least 2 weeks but less 
then 4 weeks during the past 12 months; or, unless there was 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine was not greater 
than 120 degrees; or, there was muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour.

The October 2004 SSOC advised the veteran that a 30 percent 
evaluation was not warranted for BPH unless evidence 
demonstrates urinary retention requiring intermittent or 
continuous catheterization; and that a 40 percent evaluation 
was not warranted unless the evidence shows he required 
wearing of absorbent materials which must be changed two to 
four times per day, or whenever there is a daytime voiding 
interval of less than one hour, or awakening to void five or 
more times per night.  

The October 2004 SSOC advised the veteran that a 20 percent 
evaluation was not warranted for RSD unless the evidence 
demonstrates severe incomplete paralysis of forearm movements 
and that in the absence of these findings, the 10 percent 
evaluation was continued.  

The Board is mindful that in concluding that the VCAA notice 
requirements are satisfied, it has relied on communications 
other than the RO's formal VCAA notice letter to the veteran.  
At bottom, what the VCAA seeks to achieve is to give the 
veteran notice of the elements outlined above.  Once that has 
been done, irrespective of whether it has been done by way of 
a single notice letter, or via more than one communication, 
the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2004); Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. 
Apr. 14, 2005).  

The Board also finds that any defect with respect to the 
timing of the VCAA notice was harmless error.  See Mayfield, 
supra.  Although VCAA notice was not given prior to the 
August 2001 initial adjudication, the veteran subsequently 
received content-complying notice and proper VA process as 
described above.  

The claims folder contains the veteran's service medical 
records and VA outpatient records.  The veteran was provided 
VA examinations in October 2000.  In June 2004, the RO sent 
the veteran a letter advising him that it was ordering VA 
examinations to determine his current level of disability.  
He was advised that if he failed to report, without good 
cause, that his claim would be rated on the evidence of 
record.  See 38 C.F.R. § 3.655 (2004).  Examinations were 
subsequently scheduled and information in the claims folder 
indicates that the veteran failed to report for scheduled 
examinations.  The October 2004 SSOC advised the veteran that 
he was deemed to have failed to report.  There is no 
indication that the veteran was not properly notified and the 
Board declines to remand for additional attempts at 
examination.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Increased Evaluations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2004); Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991).  When a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2004).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2004), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
In this case, however, because the appeal ensues from the 
veteran's disagreement with the evaluation assigned in 
connection with the original grant of service connection, the 
potential for the assignment of separate, or "staged" 
ratings for separate periods of time, based on the facts 
found, must be considered.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

Degenerative Disc Disease at L2-L3

A January 2000 MRI of the lumbar spine showed: (1) Loss of 
the normal lumbar lordosis with posterior and anterior 
diffuse broad based disc bulges at the L2-3 level causing 
mild spinal canal and neuroforaminal narrowing at this level; 
(2) Small diffuse broad based disc bulges at L4-5 and L5-S1 
without significant neural foraminal or spinal canal 
narrowing; and (3) No definite evidence of HNP at any level.  

The April 2000 addendum to the December 1999 Physical 
Evaluation Board (PEB) report indicates the MRI showed 
degenerative disc disease at L2-L3 with no significant 
herniated discs.  Diagnosis was degenerative joint disease of 
the lumbar spine.  

In August 2001, the RO granted service connection for 
degenerative disc disease at L2-L3 and assigned a 10 percent 
evaluation effective September 1, 2000.  

The RO evaluated the veteran's degenerative disc disease at 
L2-L3 pursuant to Diagnostic Code 5293.  The Board notes that 
during this appeal period, the regulations pertaining to the 
evaluation of IDS and other disabilities of the spine were 
amended.  The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
if the revised version of the regulation is more favorable, 
the implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  
 
Prior to September 23, 2002, IDS that was mild warranted a 10 
percent evaluation; IDS that was moderate with recurring 
attacks warranted a 20 percent evaluation; IDS that was 
severe, with recurring attacks with intermittent relief 
warranted a 40 percent evaluation; and IDS that was 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc with little intermittent 
relief warranted a 60 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  

At the time of the April 2000 PEB examination, the veteran 
was able to walk on his heels and toes without difficulty, 
but had difficulty walking like a duck.  Deep tendon reflexes 
(DTR's) at the knee and ankle were symmetrical.  There was no 
clonus at either ankle.  Motor strength of the bilateral 
flexors and extensors of the lower extremity was 5/5.  
Straight leg raising was positive at 50 degrees bilaterally.  
Back pain with knee and hip flexion was noted, but was 
considered a positive Waddell sign.  The examiner did not 
feel that the veteran needed surgery and he indicated that 
epidural steroid injections would not be beneficial due to 
the lack of herniated disc or nerve root irritation.  The 
October 2000 VA spine examiner indicated there were no 
neurological abnormalities detected.  Essentially, the record 
does not show neurological findings related to the 
degenerative disc disease at L2-L3 or moderate evidence of 
recurring attacks of IDS.  As such, a 20 percent evaluation 
is not warranted under the former Diagnostic Code 5293.  

Other diagnostic codes that are potentially for application 
include Diagnostic Codes 5285, 5286, and 5289.  However, 
there is no evidence of vertebral fracture or ankylosis of 
the lumbar spine, and therefore, these codes are not for 
application.  

Prior to September 26, 2003, limitation of motion of the 
lumbar spine was evaluated as slight (10 percent), moderate 
(20 percent) or severe (40 percent).  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  The words "slight," 
"moderate" and "severe" are not defined in the rating 
schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  See 38 C.F.R. § 4.6 
(2004).  

On VA examination in October 2000, range of motion of the 
thoracolumbar spine was reported as follows: flexion to 28 
degrees (should be 50 degrees); flexion to the knees and left 
32 degrees (should be 50); forward flexion to 72 degrees 
(should be 90 degrees) and backward extension to 28 degrees 
(should be 30 degrees).  Limitation of forward flexion and 
extension appears minimal and collectively these findings 
approximate no more than slight limitation of motion.  The 
Board does not find evidence more nearly approximating 
moderate limitation of motion of the lumbar spine and 
consequently, a 20 percent evaluation is not warranted.  

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2004).

On PEB examination in April 2000, there was pain with direct 
palpation to the lumbar spine.  On VA examination in October 
2000, the veteran reported pain, weakness, stiffness, 
fatigability, and lack of endurance.  He reported flare-ups 
precipitated by lying flat, walking, or bending, and the 
examiner noted a 5 percent additional impairment.  The 
veteran does not use crutches, brace, or a cane.  There was 
slight objective evidence of painful motion, but there was no 
spasm, weakness, or tenderness.  There were no postural 
abnormalities and the musculature of the back was good.  
Diagnosis included arthralgia of the lumbar spine with no 
loss of function due to pain.  X-rays dated in February 2004 
showed minimal osteoarthritic changes of L2-L3 with 
osteophytes on the left side; otherwise normal lumbosacral 
spine.  

The veteran complains of pain in his low back and the Board 
does not doubt his assertions.  As discussed above, however, 
the objective findings are minimal and the Board does not 
find adequate pathology or symptoms that would warrant an 
evaluation in excess of 10 percent.  See DeLuca, supra.  

Prior to September 26, 2003, lumbosacral strain with 
characteristic pain on motion warranted a 10 percent 
evaluation; lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
the standing position warranted a 20 percent evaluation; and 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion warranted a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  

There is evidence of osteoarthritic changes at L2-L3, but a 
review of the record does not indicate any muscle spasm on 
extreme forward bending or that there is loss of lateral 
spine motion, unilateral, in the standing position.  As such, 
a 20 percent evaluation is not warranted under this 
provision.  

The regulations regarding the evaluation of IDS were revised 
effective September 23, 2002, and are for consideration from 
this date.  Under the revised regulations, IDS is evaluated 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  IDS with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months (60 percent); with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months (40 percent); with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months (20 
percent); and with incapacitating episodes having a total 
duration of at least one week but less than 2 weeks during 
the past 12 months (10 percent).  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Note 1 to this provision provides that for purposes of 
evaluations under 5293, an incapacitating episode is a period 
of acute signs and symptoms due to IDS that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
IDS that are present constantly, or nearly so.  

Note 2 provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  

Note 3 provides that if IDS is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  

A review of the record is negative for any evidence of 
incapacitating episodes as defined by Note 1 having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months.  

As discussed above, the Board considered the applicable 
rating criteria relevant to the veteran's chronic orthopedic 
manifestations and determined that an evaluation greater than 
10 percent was not warranted.  

The Board acknowledges that neurologic disabilities are to be 
evaluated separately.  The January 2000 MRI indicated broad 
based disc bulges at L2-L3 causing mild spinal canal and 
neuroforaminal narrowing at this level.  There is no 
radiographic evidence of HNP or nerve root compression at L2-
L3.  The April 2000 examiner indicated that there was a lack 
of herniated disc or nerve root irritation and the October 
2000 spine examiner indicated that no neurological 
abnormalities were detected and DTR's were active and equal.  
The October 2000 neurological examiner noted that there was 
diminished pin sensation throughout the left lower extremity 
but this was in the region of a left lower extremity burn 
that was treated with grafting.  Vibratory sensation in the 
left lower extremity was blunted but still discernable to the 
patient.  Ankle jerks were preserved.  Outpatient record 
dated in August 2001 noted that DTR's were absent in the 
knees.  Outpatient record dated in February 2004 noted that 
DTR's were not elicited.  There is no indication, however, 
that these comprise positive neurological findings 
attributable to the degenerative disc disease at L2-L3.  

Based on the foregoing, the preponderance of the evidence is 
against a finding that the veteran has neurologic 
abnormalities associated with his degenerative disc disease 
at L2-L3.  Thus, a separate evaluation based on chronic 
neurologic manifestations is not warranted.  

The schedule for rating disabilities of the spine was revised 
effective September 26, 2003 and the amended criteria are 
also applicable from this date.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2004).  The General Rating 
Formula for Diseases and Injuries of the Spine applies to 
Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating IDS Based on Incapacitating Episodes.  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

Unfavorable ankylosis of the entire 
spine...........................................100 
Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50 Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar 
spine........................................................
...................40
Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine........................................................
................30 
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis..................................20 
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the 
height...............................................................
.10

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  

IDS should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating IDS Based on Incapacitating Episodes, 
whichever method results in the higher evaluation when all 
disabilities are combined under § 4.25.  

As previously discussed, there is no evidence of 
incapacitating episodes so as to warrant an increased 
evaluation.  There is also no evidence of associated 
objective neurologic manifestations warranting a separate 
evaluation under the appropriate neurological codes.  

With regard to orthopedic manifestations, the amended rating 
criteria essentially removed the subjectivity in determining 
the appropriate evaluation.  On examination in October 2000, 
forward flexion was to 72 degrees and there is no evidence of 
forward flexion greater than 30 degrees but not greater than 
60 degrees.  A February 2004 VA outpatient record notes spine 
range of motion as 45-50 percent, but this is not sufficient 
for rating purposes.  

On review, the record does not contain sufficient information 
to calculate the combined range of motion of the 
thoracolumbar spine.  The October 2000 VA examination set 
forth values for forward flexion and extension, but it is not 
clear whether the additional findings provided pertain to 
right and left lateral flexion and right and left lateral 
rotation.  The Board notes that the veteran was scheduled for 
additional VA spine examination, but failed to report.  
Therefore, information expected to be obtained from this 
examination, such as for calculating the combined range of 
motion, is not for consideration.  MRI in January 2000 
reported a loss of the normal lumbar lordosis, but there is 
no evidence of muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  
Therefore, a 20 percent evaluation for chronic orthopedic 
manifestations is not warranted under the amended rating 
criteria.  

The Board has considered all applicable diagnostic codes and 
rating schedule amendments and finds that an evaluation 
greater than 10 percent for service-connected degenerative 
disc disease at L2-L3 is not warranted.  As the preponderance 
of the evidence is against the claim for increase, the 
doctrine of reasonable doubt is not for application.  See 
38 C.F.R. § 4.3 (2004).  

The Board has also considered whether the veteran is entitled 
to a staged rating.  It is the Board's opinion, however, that 
at no time during the pendency of this appeal has the 
veteran's service-connected degenerative disc disease at L2-
L3 been more than 10 percent disabling.  As such, a staged 
rating is not warranted.  See Fenderson, supra.  

Benign Prostatic Hypertrophy

The veteran was originally granted service connection for BPH 
in August 2001 and assigned a noncompensable evaluation 
effective September 1, 2000.  In October 2004, the evaluation 
was increased to 20 percent also effective September 1, 2000.  

Prostate gland injuries, infections, hypertrophy, 
postoperative residuals are rated as voiding dysfunction or 
urinary tract infection, whichever is predominant.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7527 (2004).  

A review of the record indicates that the veteran complains 
of difficulty voiding, slow stream, pain with voiding, and 
nocturia.  There is no evidence of urinary tract infection.  
Therefore, the Board finds voiding dysfunction to be the 
predominant symptom and will rate as such.  

Voiding dysfunction may be rated as urine leakage, frequency, 
or obstructed voiding.  Where there is continual urine 
leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence requiring the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times a day, a 60 percent evaluation is 
warranted.  A 40 percent rating is warranted where the 
disorder requires the wearing of absorbent materials which 
must be changed 2 to 4 times a day.  A 20 percent evaluation 
is warranted where the disorder requires the wearing of 
absorbent materials that must be changed less than 2 times 
per day.  38 C.F.R. § 4.115a (2004).  

For a rating based on urinary frequency, a 40 percent 
evaluation is warranted when there is a daytime voiding 
interval less than one hour, or awakening to void five or 
more times per night.  A 20 percent evaluation is warranted 
when there is a daytime voiding interval between one and two 
hours, or, awakening to void three to four times per night.  
Id.  

For a rating based on obstructed voiding, a 30 percent 
evaluation is warranted for urinary retention requiring 
intermittent or continuous catheterization.  Id.  

The April 2000 PEB addendum indicates a diagnosis of BPH, not 
debilitating, controlled with Hytrin 1 mg daily.  

On VA examination in October 2000, the veteran reported 
nocturia times three and that he was on Hytrin.  Physical 
examination revealed mild enlargement of the prostate and 
diagnosis was prostatic hypertrophy, mild.  

Outpatient records in May 2001 indicate that on examination 
the prostate was 1-2+, without nodules, tenderness, or mass.  
Examination in August 2001 revealed that the prostate was 
markedly enlarged and very tender.  Diagnosis was prostatitis 
and BPH.  In February 2004, the veteran again reported 
nocturia two to three times and incomplete bladder emptying.  
The veteran was advised to increase his Terazosin from 5 mg 
per day to 10 mg.  

A review of the record is negative for evidence of urine 
leakage or incontinence requiring the wearing of absorbent 
materials that must be changed 2 to 4 times per day.  There 
is no evidence of a daytime voiding interval less than one 
hour, or awakening to void five or more times per night.  The 
veteran reports slow stream and that it hurts to void, but 
there is no evidence of urinary retention requiring 
intermittent or continuous catheterization.  

The veteran's reports of nocturia three times per night are 
consistent with a 20 percent evaluation.  As discussed above, 
the criteria for an evaluation greater than 20 percent for 
BPH are not met or more nearly approximated.  

As the preponderance of the evidence is against the veteran's 
claim for an evaluation greater than 20 percent for BPH, the 
doctrine of reasonable doubt is not for application.  See 
38 C.F.R. § 4.3 (2004).  

The Board has considered entitlement to a staged rating, but 
finds that at no time during the pendency of this appeal has 
the veteran's BPH been more than 20 percent disabling.  See 
Fenderson, supra.  

Reflex Sympathetic Dystrophy, Right Upper Extremity with 
Lateral Epicondylitis

The veteran was originally service-connected for RSD, right 
upper extremity with lateral epicondylitis in August 2001 and 
assigned a 10 percent evaluation effective September 1, 2000.  

The RO evaluated the veteran's disability pursuant to 
Diagnostic Codes 8599-8517.  Complete paralysis of the 
musculocutaneous nerve, weakness but not loss of flexion of 
elbow and supination of forearm in the major arm warrants a 
30 percent evaluation.  Severe incomplete paralysis of the 
musculocutaneous nerve in the major/minor arm warrants a 20 
percent evaluation.  Moderate incomplete paralysis of the 
musculocutaneous nerve in the major/minor arm warrants a 10 
percent evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8517 
(2004).  

The term "incomplete paralysis," indicates a degree of lost 
or impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  See 38 C.F.R. 
§ 4.124a, Disease of the Peripheral Nerves.  

Service records indicate that the veteran injured his right 
elbow and subsequently underwent surgical procedures for 
intractable right lateral epicondylitis and for cubital 
tunnel syndrome.  The Board notes that the veteran is 
separately service-connected for cubital tunnel syndrome of 
the right wrist, evaluated as 10 percent disabling.  The 
evaluation of this disability is not before the Board at this 
time.  

X-rays of the right elbow in May 1998 were essentially 
unremarkable.  Electromyograph (EMG) testing in October 1998 
revealed decreased motor signal, right elbow.  

PEB report in May 1999 indicated that the veteran was being 
followed for RSD that was slowly resolving with work 
hardening.  He had marked pain with range of motion of the 
elbow causing paresthesias down into the forearm.  He had 
positive lateral epicondylar pain with resisted extension.  

PEB report dated in December 1999 diagnosed (1) RSD, right 
upper extremity; (2) acute postoperative right ulnar nerve 
transposition and (3) right lateral epicondylitis.  
Examination of the right upper quadrant revealed finger 
abduction of 4/5 and there was numbness and a tingling 
sensation down the ulnar side of the hand/arm, and numbness 
around the ulnar aspect of the arm.  Range of motion of the 
elbow was 45 to 90 degrees.  There was also pain with 
pronation/supination of the hand.  The examiner indicated 
that the veteran's RSD was causing severe disability in the 
right arm.  The veteran's arm was quite functionally limited 
as he was unable to perform the required duties of his rank 
and rate.  

VA records dated in April 2000 indicate that the veteran 
attended therapy three times a week for his right arm.  
Modalities included heating pad, stretching machine, 
exercises, and icing his arm down.  

The veteran underwent a VA neurological examination in 
October 2000.  On motor examination strength was 5/5 in all 
limbs.  Upper extremity had preserved pin and vibratory 
sensation including the fingers of the right ulnar nerve.  In 
the upper extremity, there was grade 1 in the right biceps 
and triceps, grade 1+ in the right brachioradialis with left 
trace biceps, trace triceps, and trace brachioradialis.  
Clinical impression was either right ulnar neuropathy or 
right C8 radiculopathy.  No findings specifically related to 
the veteran's RSD were provided.  

VA outpatient records dated in May 2001 indicate the veteran 
was seen with various complaints including pain in the right 
arm.  Right hand grip was 4/5.  In August 2001, physical 
examination revealed diminished sensation in the right arm 
ulnar aspect.  In January 2002, the veteran complained of 
chronic arm numbness and as a result, has trouble sleeping.  
In February 2004, the veteran was seen with continued 
complaints of pain in the right arm.  

Medical evidence prior to discharge suggests that the 
veteran's RSD caused severe disability of the right arm.  
There is evidence of limitation of motion of the elbow and 
some diminished strength and sensation.  The veteran has 
continued with complaints of chronic right arm pain and 
numbness.  Resolving reasonable doubt in the veteran's favor, 
the Board finds that his disability more nearly approximates 
severe incomplete paralysis of the musculocutaneous nerve and 
a 20 percent evaluation is warranted.  There is no evidence 
of complete paralysis and a 30 percent evaluation is not 
warranted.  

The Board has considered entitlement to a staged rating, but 
finds that at no time during the pendency of this appeal has 
the veteran's RSD been more than 20 percent disabling.  See 
Fenderson, supra.  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2004).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
degenerative disc disease at L2-L3, BPH, and/or RSD, and 
there is no indication that these disabilities have a marked 
interference with employment beyond that contemplated in the 
schedular standards.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further 
action.  VAOPGCPREC 6-96 (1996).

Service Connection

The veteran contends that he is entitled to a service 
connection for fatigue.  In general, service connection will 
be granted for disability resulting from injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  
If a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. 
§ 3.303(b) (2004).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2004).  

Basically, there are three requirements that must be met to 
establish entitlement to service connection for a claimed 
disability on a direct basis: (1) evidence of a current 
disability; (2) evidence of disease or injury in service; and 
(3) evidence of a nexus between the current disability and 
the disease or injury in service.  

A review of service medical records indicates that the 
veteran complained of fatigue and sleep disturbance on 
various occasions.  On Comprehensive Clinical Evaluation 
Program (CCEP), he reported that he was currently 
experiencing fatigue, that he experienced fatigue all of the 
time, and that it limited him from performing his daily 
activities.  The veteran underwent extensive testing in 
connection with his December 1999 and April 2000 PEB 
evaluations and was diagnosed with multiple disabilities.  
There was, however, no diagnosis of a chronic disability 
manifested by fatigue.  

On VA general medical examination in October 2000, the 
veteran reported chronic fatigue due to all of the pain that 
he has.  Diagnoses included "Gulf War Syndrome," but a 
diagnosis of disability manifested by fatigue, such as 
chronic fatigue syndrome, was not provided.  VA outpatient 
reports include complaints of problems sleeping secondary to 
pain.  

The Board acknowledges that the veteran complained of fatigue 
during service.  Notwithstanding, there is no evidence of 
chronic disability due to fatigue during service and post-
service records do not evidence a currently diagnosed 
disability manifested by fatigue.  Congress has specifically 
limited entitlement for service-connected disease or injury 
to cases where such incidents have resulted in a disability.  
In the absence of proof of a present disability, there can be 
no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

As the preponderance of the evidence is against the veteran's 
claim for service connection for fatigue on a direct basis, 
the doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b) (West 2002).  Accordingly, the claim is 
denied.  




ORDER

An initial evaluation greater than 10 percent for 
degenerative disc disease at L2-L3 is denied.  

An initial evaluation greater than 20 percent for BPH is 
denied.

An initial 20 percent evaluation, and no more, is granted for 
RSD right upper extremity with lateral epicondylitis (major), 
subject to the laws and regulations governing the award of 
monetary benefits.  

Service connection for a disability manifested by fatigue, 
claimed on a direct basis, is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


